Citation Nr: 1802480	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  12-16 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to a service-connected neck disability.

2.  Entitlement to a rating in excess of 30 percent for bronchial asthma with bronchitis obliterans with organized pneumonia (respiratory disability).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active duty service from April 1974 to April 1977, June 1981 to April 1985, July 1989 to December 1989, and October 2005 to January 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2010 and July 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Veteran testified at a March 2014 videoconference hearing before the undersigned.  A transcript of those proceedings is of record.

In March 2015 and August 2016, these matters were remanded by the Board for further development.  The claim of entitlement to service connection for a low back disability is now ready for adjudication.


FINDINGS OF FACT

1.  A low back disability was not manifest during service or for many years thereafter, and is unrelated to service or to a service-connected disability.

2.  The Veteran's respiratory disability has not been manifested by symptoms resulting in pulmonary function test scores of FEV-1 and FEV-1/FVC scores have exceeded 55 percent predicted, and DLCO scores have exceeded 60 percent predicted throughout the period on appeal.  

3.  The Veteran's respiratory disability has not required physician care for exacerbations or intermittent courses of systemic corticosteroids throughout the period on appeal.

4.  The Veteran's respiratory disability does not manifest in loss of voice.

5.  The Veteran's respiratory disability does not exhibit factors such as those provided by the regulation as "governing norms" such as "marked interference with employment" and "frequent periods of hospitalization."  


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated by service, and may not be presumed related to service, nor is it proximately due to or the result of any service-connected disability.  38 U.S.C. §§ 1110, 1111, 1131, 1132, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2017).

2.  The criteria for an evaluation greater than 30 percent for a respiratory disability are not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.97, Diagnostic Codes (DCs) 6600, 6602 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. §§ 3.102, 3.159, 3.326.  In this case, there is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

In this case, the record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claims.  Pertinent medical evidence associated with the claims files consists of the available service treatment records, VA treatment records, and private treatment records.  The Board finds the duty to assist in obtaining records fully satisfied.  See Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).

A VA medical examination and opinions were obtained in this case to address the etiology of the Veteran's claimed low back and respiratory disabilities.  The Board finds that the VA examiners considered the evidence of record, reported history of the Veteran, and conducted examinations and reviews of the claims file, noting all findings necessary for proper adjudication of each matter.  Hence, the Board finds that the VA examinations and medical opinions, in aggregate, are adequate.  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C. § 5103A and 38 C.F.R. § 3.159 and that there has been substantial compliance with its remand (with regard to the claim for service connection for a low back disability).  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

II. Service Connection Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  In addition, certain diseases, such as arthritis, are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2017).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

Finally, 38 U.S.C. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran contends that she has a low back disability that is related to her service or to her service-connected cervical spine disability.  See March 2014 Hearing Transcript.

The service treatment records (STRs) include an April 1974 RA examination which indicates a normal clinical evaluation of the spine.  A May 1974 clinical note indicates a complaint of lower back pain after standing a while.  A February 1975 physical examination indicates a normal clinical evaluation of the spine.  However, an October 1975 clinical note indicates a complaint of lower back pain.  A March 1977 ETS examination indicates a normal clinical evaluation of the spine.  September 1985 and September 1989 reports of medical history show that the Veteran denied any history of recurrent back pain.  A July 1993 report of medical history shows she denied a history of recurrent back pain and July 1993 and April 1998 examinations indicate normal clinical evaluations of the spine.  Notably, these records are negative for any diagnosed low back disability.

Post-service, on June 2011 VA spine examination, the Veteran presented with complaints of back pain since about February 2007.  After a thorough examination, the examiner diagnosed lumbosacral muscle strain and mild anterior spondylolisthesis at L4 on L5.  The examiner opined that the lower back condition is not likely to be related to or aggravated by the service-connected cervical spine disability. 

In a December 2011 statement, the Veteran stated that her primary care physician told her that problems with her spine contributed to her back pain.

The record includes a June 2013 private chiropractor's opinion that in addition to her lower lumbar condition, the Veteran also had issues with her cervical spine as well.  He opined that a loss of her cervical curvature and some decreased cervical disc space caused back problems as well.

Pursuant to the Board's 2015 and 2016 remands, in September 2016 a VA physician reviewed the claims file and completed a Disability Benefits Questionnaire (DBQ) using the ACE process and opined that the Veteran was diagnosed with developmental lumbar scoliosis and developmental pars defect with spondylolisthesis which were less likely as not caused by or a result of service, because they are developmental conditions.  The rationale was that the documented evidence showed that her scoliosis remained mild between 1979 and 2011.  A January 2007 report of medical history and June 2007 primary care note were silent for any back problems.  Accordingly, the evidence on record does not support aggravation of scoliosis or pars defect beyond a natural progression during service.  The examiner opined that it is less likely as not that these conditions were caused by, a result of, or aggravated beyond the natural progression by a service-connected cervical spine disability, because of a lack of a medical nexus.  The examiner explained that the cervical spine condition was localized to the cervical spine region and did not cause or aggravate a lumbar spine disability.

With regard to degenerative facet arthropathy of the lumbar spine, the examiner opined that is less likely as not that this disability was caused by, a result of, or incurred in service, because the STRs and post-service records were silent for it until 2009 and she separated from service in January 2007.  The examiner also opined that it is less likely as not that this condition was caused by, a result of, or aggravated beyond natural progression of a service-connected disability, because of a lack of medical nexus.  The examiner explained that the cervical spine is localized to the cervical spine region and does not cause or aggravate any lumbar spine disability.

The examiner considered the private chiropractor's June 2013 opinion and opined that evidence, which is simply information recorded by a medical examiner, unenhanced by any substantial rationale by that examiner, does not constitute 'competent medical evidence' and a bare transcription of lay history is not transformed into 'competent medical evidence'  merely because the transcriber happens to be a medical professional.

On November 2016 VA back conditions DBQ examination, the examiner diagnosed degenerative arthritis of the spine which the examiner opined was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that the Veteran's STRs and medical records were reviewed.  The examiner noted that January 2009 X-rays indicated degenerative joint disease (DJD) and degenerative changes of the lumbar spine.   The STRs did not indicate chronic complaints of low back pain or other symptoms and no diagnosis or treatment was found related to the low back during her active service.  The examiner stated that the January 2009 X-ray examination was the first indication of a low back disability, including findings of scoliosis, spondylolistheses, and a possible pars defect and DJD of the SI joint.  The examiner opined that with the exception of DJD of the SI joints, the other reported findings are at least as likely developmental and not caused by or aggravated by her active service.  The examiner further opined that the SI joint DJD noted in 2009 is more likely than not due to changes associated with the normal aging process and not due to or caused by her active military service.  Therefore, based on a review of the Veteran's STRs and medical records post-service, clinical experience, and expertise, the Veteran's current low back symptoms/diagnoses are less likely than not due to or caused by her active military service and did not have any onset within one year of her separation from active service in January 2007.

With regard to whether the Veteran's lumbar spine disability was caused or aggravated by her service-connected cervical spine disability, as suggested by her June 2013 chiropractor's notes, the examiner opined that the Veteran's STRs and medical records were reviewed, including the June 2013 note by her chiropractor.  The examiner explained that the opinion did not suggest that her lumbar spine condition was caused by or aggravated her cervical spine condition.  The examiner stated that the note merely mentioned that the chiropractor treated her lumbar and cervical spine conditions and did not relate one condition to the other.  The examiner stated that there is no nexus between a cervical spine condition (according to STRs which was caused by a neck injury) and the development of lumbar spine conditions.  In addition, with the exception of the DJD of the SI joints, it is more likely than not that the Veteran's reported 2009 and 2011 X-ray findings are developmental in nature and are not due to her active military service or to her service-connected neck condition.  The examiner concluded that the DJD of the SI joints it not related to, caused by, or aggravated by her cervical spine condition, but are instead more likely than not due to changes associated with normal aging.

In this case, the Board finds that the VA medical examinations and opinions, in aggregate, provide highly probative and overwhelming evidence against this claim.  In September and November 2016, VA physicians reviewed the claims file, considered the Veteran's documented and reported history, and the November 2016 VA examiner performed an examination.  They diagnosed lumbar spine disabilities, none of which were related to the Veteran's service or to her service-connected cervical spine disability, supported by a conclusion with a sufficient rationale.  Therefore, the VA medical examination and opinions provide probative evidence against the Veteran's claim of high probative weight.  See Nieves -Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board has considered the June 2013 private chiropractor's opinion which suggests a possible etiological relationship between the Veteran's service-connected neck and low back disabilities.  However, the opinion is not shown to have been based on a review of the Veteran's case and is not supported by any rationale.  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998); Bloom v. West, 12 Vet. App. 185, 187 (1999) (an opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

The Board finds that the claim must be denied.  There is no competent medical evidence to show that the Veteran has any low back disability that is related to her service or to her service-connected neck disability. 

Furthermore, the Veteran's STRs are void of any diagnosed low back disability.  Moreover, the November 2016 VA examiner indicated a history of degenerative disease of the low back since January 2009, which is 2 years after separation from service.  Continuity of symptomatology has also not been established, either through the competent evidence of record or through the Veteran's statements.  Finally, there is no competent medical evidence to that the Veteran has any low back disability that is related to her service or to any service-connected disability.

Although the Veteran might believe that her low back disability is etiologically related to her service or to her service-connected disabilities, the Board has closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service and her claimed disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case, the etiology of a low back disability, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In light of the above, the Board finds that the weight of the probative evidence is against a finding that a low back disability is related to the Veteran's active service or was caused or aggravated by the Veteran's service-connected disabilities.  Accordingly, service connection for a low back disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102 (2016).

III. Increased Rating

The Veteran contends that she is entitled to a rating in excess of 30 percent for her respiratory disability.  For the reasons that follow, the Board concludes that an increased rating is not warranted.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  

The Veteran's respiratory disability has been rated under DC 6600-6602, meaning the rating has been assigned under DC 6600 using the criteria given under DC 6602.  38 C.F.R. §§ 4.20, 4.97.  The Board will evaluate whether a higher evaluation is warranted under either DC.  

DCs 6600 and 6602 afford two ratings in excess of 30 percent, either a 60 percent or 100 percent rating.  38 C.F.R. § 4.97.  Under DC 6600, a 60 percent evaluation is assignable for FEV-1 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum oxygen consumption of 15 to 20 ml/gk/min (with cardiorespiratory limit).  Id.  DC 6602 assigns a 60 percent rating based on the same FEV-1 or FEV-1/FVC scores, or based on at least monthly visits to a physician for required care of exacerbations, or intermittent (at least three times yearly) courses of systemic (oral or parental) corticosteroids.  Id.  The FEV-1 and FEV-1/FVC are performed pre- and post-bronchodilator.  38 C.F.R. § 4.96.  Although DC 6600 affords a rating based on the better of the pre- or post-bronchodilator scores, DC 6602 does not.  38 C.F.R. § 4.96(d).  As will be discussed, the examination results of record would result in the same rating based on either the pre- or post-bronchodilator results.

The Veteran's respiratory examination results do not support assignment of a rating in excess of 30 percent.  The Veteran has undergone pre- and post-bronchodilator tests in May 2015 and September 2016.  On every test, the Veteran's FEV-1 and FEV-1/FVC scores have exceeded 85 percent predicted.  The Veteran's DLCO scores have exceeded 60 percent predicted.  The record does not show and the Veteran does not allege that her disability has required physician care for exacerbations or intermittent courses of systemic corticosteroids.  As a result, the criteria for a rating in excess of 30 percent are not met.  

The Board notes that the record raises the possibility that a different test regime could result in more severe scores.  At an August 2013 VA respiratory examination, the VA examiner stated, "The fact that the FEV1/FVC ration is (low) normal can mean that at the time of PFT testing there was not a severe enough obstruction (due to bronchial spasm) to be measurable.  A methacholine challenge test (not routinely done) which cause the FEV1 to fall is more indicative of bronchial tube hyper-reactivity."  The Board observes that the ratings schedule is meant to compensate average earnings impairment.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  In this circumstance, evaluation should be done based on PFTs even when they are not consistent with clinical findings unless the examiner states why the PFTs are invalid.  38 C.F.R. § 4.96 (d)(3).  The Board must accept the Secretary's determination that pre- and post-bronchodilator PFT testing is sufficient to rate average earnings capacity at the time he established the ratings schedule.  If the PFT results are not valid, then there is no effective way to rate in the alternative under the ratings schedule.  Further remand to explore this testing would not result in a favorable schedular rating outcome.  

In light of the foregoing, the Board concludes that the criteria for a schedular rating in excess of 30 percent are not met.  The Board has also considered the possibility of staged schedular ratings.  The PFT findings have not met the threshold for a 30 percent rating for any portion of the period on appeal.  Accordingly, the Board concludes that staged ratings are inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  As discussed, the August 2013 VA respiratory examination report indicates an alternative testing regime could show a greater level of disability than that shown by the prescribed testing protocol.  This is sufficient to find the service-connected disability has "unusual" symptoms different from those contemplated by the schedular criteria, meeting the first step for extraschedular referral.  Id.  

The Board finds, however, that the Veteran's disability picture does not exhibit other related factors such as those provided by the regulation as "governing norms" such as "marked interference with employment" and "frequent periods of hospitalization."  Id.  Initially, the record does not show the Veteran has been hospitalized as a result of the respiratory disability.  The Veteran alleges a variety of impairments resulting from her respiratory disability.  See, e.g., April 2016 Statement in Support of Appeal.  As she describes them, "severe bronchial spasms" are triggered by a variety of environmental hazards as mild as perfume and flowers resulting in severe side effects, especially loss of the use of her voice.  The Board has remanded repeatedly to obtain medical evidence concerning these effects.  A February 2017 medical opinion explains that her service-connected disability cannot have these results medically.  Instead, the laryngitis/dysphonia is the result of muscle tension triggered by stress and irritative inhalation which are anatomically distinct from the regions affected by her bronchial asthma and BOOP.  The examiner's findings are entitled to significant probative value as the exercise of medical judgment based on examination and application of sound medical principles.  As a result, the Board finds that the complained of marked interference with employment is not the result of the service-connected disability.  Accordingly, the Board concludes that referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a low back disability is denied.

Entitlement to a rating in excess of 30 percent for a respiratory disability is denied.




______________________________________________
J.B. FREEMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


